          Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
FRANCESCA CONFORTI,

                        Plaintiff,                19-cv-2958 (JGK)

            - against -                           MEMORANDUM OPINION
                                                  AND ORDER
NANCY A. BERRYHILL,

                    Defendant.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Francesca Conforti, brought this action

against Nancy A. Berryhill in her capacity as Acting Commissioner

of Social Security, seeking judicial review of a decision of the

Commissioner of Social Security (the “Commissioner”) pursuant to

Section 205(g) of the Social Security Act (the “Act”), 42 U.S.C. §

405(g).

     On January 6, 2020, upon a stipulation of the parties, the

Court ordered the action remanded to the Commissioner for further

administrative proceedings. The plaintiff now moves for attorney

fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412(d). Upon review of the submissions and applicable

law, the plaintiff’s motion for attorney fees is granted in part,

for a total award of $6,034.51, payable to the plaintiff.

                                       I

     The plaintiff applied for social security disability

insurance benefits (“DIB”) on August 24, 2015. R. at 10. The

Commissioner denied the application on December 31, 2015. R. at
       Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 2 of 9


89. On February 21, 2018, an Administrative Law Judge (“ALJ”)

issued a decision denying the plaintiff’s claim. R. at 7. The

plaintiff requested review of the ALJ’s decision and on January

30, 2019, the Appeals Council denied the request. R. at 1.

     The plaintiff brought this action on April 3, 2019 and moved

for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure on November 18, 2019. On January

6, 2020, the parties submitted a proposed stipulation to remand

the action to the Commissioner for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g), and

the Court granted the request.

     The plaintiff moves for attorney fees pursuant to 28 U.S.C. §

2412(d) in the amount of $7,543.14. See Alegria Decl., ECF No. 19.

The plaintiff also requests that such attorney fees be made

payable to the plaintiff’s attorney pursuant to the plaintiff’s

assignment of EAJA fees in her attorney retainer agreement. The

Commissioner opposes the request in two respects. First, the

Commissioner argues that the award should be reduced. Second, the

Commissioner argues that the award should be paid to the plaintiff

herself and not her attorney.

                                    II

     The EAJA provides that “a court shall award to a prevailing

party . . . fees and other expenses . . . incurred by that party

in any civil action . . . including proceedings for judicial

review of agency action, brought by or against the United States

                                    2
       Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 3 of 9


. . . unless the court finds that the position of the United

States was substantially justified.” 28 U.S.C. § 2412(d)(1)(A). a

party seeking such an award must submit an application, which must

(1) be made “within thirty days of final judgment in the action,”

(2) “show[] that the party is a prevailing party and is eligible

to receive an award under this subsection,” (3) provide “the

amount sought, including an itemized statement from any attorney

or expert witness representing or appearing in behalf of the party

stating the actual time expended and the rate at which fees and

other expenses were computed,” and (4) “allege that the position

of the United States was not substantially justified.” Id. §

2412(d)(1)(B).

     Here, the plaintiff satisfied the statutory requirements by

filing a timely motion, supported by a declaration that included a

list of the attorney’s activities totaling 36.3 hours, an hourly

rate of $207.80, and a total award request of $7,543.14. And the

Commissioner does not dispute that the plaintiff was a prevailing

party or that the position of the United States was not

substantially justified. But the Commissioner contends that the

hours should be reduced to account for instances of vague and

insufficient description of services rendered and instances of

billing for services not reimbursable under the EAJA.

     The EAJA provides for an award of “reasonable attorney fees.”

Id. § 2412(d)(2)(A). “The most useful starting point for

determining the amount of a reasonable fee is the number of hours

                                    3
         Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 4 of 9


reasonably expended on the litigation multiplied by a reasonable

hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983),

superseded by statute on other grounds, 42 U.S.C. § 1988(b), as

recognized in Williams v. Metro-N. R.R. Co., No. 17-CV-3847, 2018

WL 3370678, at *5 (S.D.N.Y. June 28, 2018), report and

recommendation adopted, 2018 WL 3368713 (S.D.N.Y. July 10, 2018).

There is no dispute about the proposed hourly rate in this case.

Under the EAJA, “attorney fees shall not be awarded in excess of

$125 per hour unless the court determines that an increase in the

cost of living . . . justifies a higher fee.” 28 U.S.C. §

2412(d)(2)(A)(ii). The plaintiff has shown that the increase in

the cost of living since 1996 justifies a rate of $207.80, and

this rate is adopted for the calculation of a reasonable fee

award. See Kerin v. USPS, 218 F.3d 185, 194 (2d Cir. 2000). 1

     As to the number of hours expended, while “[t]he district

court need not have scrutinized each action taken or the time

spent on it,” Aston v. Sec’y of Health & Human Servs., 808 F.2d 9,

11 (2d Cir. 1986), the court may reduce the award when

“documentation of hours is inadequate,” and may exclude from the

award calculation “hours that were not reasonably expended.”

Hensley, 461 U.S. 433-34. In particular, administrative and

clerical tasks are not reimbursable under the EAJA. See Kottwitz

v. Colvin, 114 F. Supp. 3d 145, 148 (S.D.N.Y. 2015); see also

Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989).

1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted text.
                                       4
       Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 5 of 9


     The plaintiff’s request here was based on 36.3 hours

expended. That amount of time is within the range that courts

generally consider reasonable for routine Social Security cases.

See Salvo v. Comm’r of Soc. Sec., 751 F. Supp. 2d 666, 674

(S.D.N.Y. 2010) (“[M]any district courts in the Second Circuit

find that twenty to forty hours is a reasonable amount of time to

spend on routine Social Security cases . . . .”). Nonetheless, the

review of the attorney’s submission reveals some deficiencies that

warrant a reduction in the fee award. See Alegria Decl. Ex. 1.

First, entries on April 3, 2019, May 16, 2019, and November 18,

2019, for a total of 13.67 hours, include clerical tasks such as

“filing” that are not reimbursable under EAJA. See Kottwitz, 114

F. Supp. 3d at 148. Second, entries on November 16, 2019, November

17, 2019, and November 18, 2019, for a total of 24 hours, are too

vague to justify recovery because they merely state “case review &

research,” “begin motion draft,” and “draft, edit, complete & file

motion,” respectively. See D.J. ex rel. Roberts v. City of New

York, No. 11-CV-5458, 2012 WL 5431034, at *7 (S.D.N.Y. Oct. 16,

2012), report and recommendation adopted sub nom. Roberts v. City

of New York, 2012 WL 5429521 (S.D.N.Y. Nov. 7, 2012) (collecting

cases on the proposition that attorney time entries “which merely

state[] that ‘research’ was performed, without describing the

issues for which research was required, are generally considered

too vague to justify full recovery”). Third, entries on January

17, 2020 and March 12, 2020 contain an inconsistency because the

                                    5
       Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 6 of 9


later entry states “begin draft EAJA fee motion,” which the

earlier entry already described as being “prep[ped].”

     Where attorney time records are inadequate to allow for

judicial review, it is appropriate for the Court to reduce the

hours stated. See Hensley, 461 U.S. at 433. A percentage

reduction, typically in the range of twenty to thirty percent, is

often applied as a “practical means of trimming fat from a fee

application.” N.Y. State Ass’n for Retarded Children, Inc. v.

Carey, 711 F.2d 1136, 1146 (2d Cir. 1983); see also, e.g., Kirsch

v. Fleet St. Ltd., 148 F.3d 149, 173 (2d Cir.1998) (affirming

twenty percent fee reduction for vagueness, inconsistencies, and

other deficiencies in attorney billing records); Terminate Control

Corp. v. Horowitz, 28 F.3d 1335, 1342–43 (2d Cir.1994) (finding no

abuse of discretion for a thirty percent fee reduction “due to the

lack of specific record keeping”); Suchodolski Assocs., Inc. v.

Cardell Fin. Corp., Nos. 03-CV-4148, 04-CV-5732, 2008 WL 5539688,

at *2 (S.D.N.Y. Dec. 18, 2008) (collecting cases applying

percentage reductions of up to thirty percent).

     In this case, the deficiencies in the attorney’s

documentation warrant a twenty percent reduction in the number of

reimbursed hours. This reduction results in 29.04 hours

reimbursed, roughly at the mid-point of the typical range for

social security cases, and a total award of $6,034.51.




                                    6
       Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 7 of 9


                                   III

     The Commissioner also contests the plaintiff’s request to

make the award payable directly to the attorney pursuant to the

assignment clause in the attorney’s retainer agreement with the

plaintiff.

     The EAJA provides that an award shall be made to “to a

prevailing party.” 28 U.S.C. § 2412(d)(1)(A). In Astrue v.

Ratliff, the Supreme Court interpreted this language to mean that

“a § 2412(d) fees award is payable to the litigant” and not their

attorney. 560 U.S. 586, 589 (2010). Astrue also made clear that

the EAJA does not disturb any “nonstatutory (contractual and other

assignment-based) rights that typically confer upon the attorney

the entitlement to payment of the fees award the statute confers

on the prevailing litigant.” Id. at 598. Nonetheless, the

Commissioner argues that the assignment of a fee award raises

issues under the Anti-Assignment Act (“AAA”), which provides that

a claim against the United States may be assigned

     only after a claim is allowed, the amount of the claim
     is decided, and a warrant for payment of the claim has
     been issued. The assignment shall specify the warrant,
     must be made freely, and must be attested to by 2
     witnesses. The person making the assignment shall
     acknowledge it before an official who may acknowledge a
     deed, and the official shall certify the assignment.

31 U.S.C. § 3727(b). The question of how the AAA applies to

attorney fees has not been addressed by the Second Circuit Court

of Appeals. However, many district courts in the Second Circuit

have followed the reasoning of the Sixth Circuit Court of Appeals

                                    7
       Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 8 of 9


in Kerr v. Comm’r of Soc. Sec., which held that “[u]nless the

government waives application of the AAA in EAJA cases, fee awards

must be paid to the prevailing party, not to the party's lawyer.”

874 F.3d 926, 937 (6th Cir. 2017); see also Roy H. v. Comm’r of

Soc. Sec., No. 19-CV-0367, 2021 WL 58249, at *2 (W.D.N.Y. Jan. 7,

2021) (“While fee awards under the EAJA are payable to the

plaintiff, the plaintiff has the right to assign the EAJA fee

award to his or her lawyer, and where the Commissioner does not

oppose the assignment, it can be honored under the Anti-Assignment

Act.”); Wayne I. v. Saul, No. 19-CV-709, 2020 WL 6146594, at *1

(N.D.N.Y. Oct. 20, 2020) (“Because the Government has not . . .

opposed the assignment, the Court awards attorney's fees . . .

payable to Plaintiff's counsel.”).

     Here, the plaintiff has not provided any reason why the AAA

should not apply, and the Commissioner has opposed the assignment.

And because the assignment executed by the plaintiff occurred

before the “claim [was] allowed, [and] the amount of the claim

[was] decided,” 31 U.S.C. § 3727(b), whereas the AAA requires that

an assignment may occur “only after” those events, id., and

because the assignment does not meet any of the additional

requirements set out in 31 U.S.C. § 3727(b), the assignment is

invalid under the AAA.

     Accordingly, the Commissioner shall pay the attorney fee

award to the plaintiff.




                                    8
         Case 1:19-cv-02958-JGK Document 26 Filed 03/02/21 Page 9 of 9


                                 CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion for attorney fees is granted in part, for the amount of

$6,034.51, payable to the plaintiff. The Clerk is directed to

close docket no. 17.

SO ORDERED.

Dated:     New York, New York
           March 1, 2021

                                          _____/s/ John G. Koeltl_____
                                                 John G. Koeltl
                                          United States District Judge




                                      9
